FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                             FILED
                                                                              DEC 09 2016
                             FOR THE NINTH CIRCUIT
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS



FOWLER PACKING COMPANY, INC.;                      No.   16-16236
GERAWAN FARMING, INC.,
                                                   D.C. No.
              Plaintiffs-Appellants,               1:16-cv-00106-DAD-SAB
                                                   Eastern District of California,
 v.                                                Fresno

DAVID M. LANIER, in his official
capacity as Secretary of the California            ORDER
Labor and Workforce Development
Agency; CHRISTINE BAKER, in her
official capacity as the Director of the
Department of Industrial Relations; JULIE
A. SU, in her official capacity as
California Labor Commissioner,

              Defendants-Appellees.


Before: GOULD, CLIFTON, and WATFORD, Circuit Judges.

      Plaintiffs in the case appeal a district court’s order dismissing claims that a

California law violates the Bill of Attainder Clause, U.S. Const. art. I, § 10, cl. 1

(the “bill of attainder claim”), and the Equal Protection Clause, U.S. Const. amend.

XIV, § 1 (the “equal protection claim”). We conclude that the district court

correctly dismissed the bill of attainder claim, but erroneously dismissed the equal

protection claim. We therefore AFFIRM in part and REVERSE in part, and
REMAND the case to the district court for further proceedings with respect to the

equal protection claim only. A written opinion giving the court’s reasoning will

follow in due course.

      The time for filing any petition for rehearing or petition for rehearing en

banc shall be extended and shall not begin to run until the court has filed its written

opinion giving its reasoning.




                                           2